James R. Cooper, Judge, dissenting. I am unable to agree with the decision reached by the majority in this case for essentially the same reasons as were expressed by this Court in Snyder v. Alcoholic Beverage Control Board, 1 Ark. App. 92, 613 S.W. 2d 126 (1981). In Snyder, we pointed out that under Ark. Stat. Ann. § 48-301 (Repl. 1977), the Alcoholic Beverage Control Board is charged with the responsibility of restricting the number of permits in this State to dispense liquor. We further pointed out that the Board is required to determine whether public convenience and advantage will be promoted by the issuance of permits by increasing or decreasing the number thereof. I am unable to agree that the Board has followed its duty as required by the statute cited above, and I believe that its decision, affirmed by the trial court, was not supported by substantial evidence and was arbitrary, capricious and an abuse of discretion. Just as in Snyder, the Director based his decision on the fact that there was opposition by area residents to the application. The Board based its decision on the following: 1. That there is contained within the file petitions received bearing the names of 390 persons in opposition to the application and petitions received bearing the names of 500 persons in support of the application. 2. That 17 residents of the Gravel Ridge area appeared at the hearing and voiced opposition to the granting of the permits. 3. That there is traffic congestion in the area which would be adversely affected by the granting of the permits. It is concluded from the above and foregoing findings that it would not be to the convenience and advantage of the public to issue the applied for permits. It is obvious to me that the first two findings of the Board are improper as a basis for denial of the permit under our holding in Snyder and therefore the only finding by the Board which could support its decision is the third one. Upon judicial review of administrative decisions we must review the entire record and determine whether there is substantial evidence to support the administrative findings. Citizens Bank v. Arkansas State Banking Board, 271 Ark. 703, 610 S.W. 2d 257 (1981). As to the evidence which relates to the Board’s third finding, I first note the report of the Department of Public Safety ABC Enforcement Division, which noted that there was no traffic hazard related to the premises. At the hearing, Mr. C. L. Phillips, appearing in opposition to the permit, testified as to the number of families in the area and the number of homes in subdivisions near the proposed location. He further testified about the condition of the roads through the area and apparently testified about traffic in the area. He testified about the traffic flow in the general vicinity and that the roads were narrow and in poor condition. He further testified that he believed the area had a high crime rate but there was no evidence submitted to support this allegation. He further testified about bus stops and stated that “we feel that it would not be a practical thing with traffic coming and going with children getting on and off the buses.” A Mr. Curtis Birchfield testified that he objected to the permit application on the following grounds: . . . Nuisance. It is a nuisance and besides there is too much traffic and it would be a nuisance to the carwash and it would just be a regular honky tonk out there.... This is the only evidence in the record which relates to traffic and it is obvious from a review that no one testified even as to their belief that the liquor store would increase traffic and cause a hazard in the community. Further there was no evidence introduced which showed that the proposed entrances and exits to the store would cause a hazard to anyone in the community. In fact, the Board did not even find that granting the permit would cause a traffic problem but merely found that it “could” cause a traffic problem in the area. I realize that this case was decided by the Board prior to the decision in Snyder but that does not relieve the board of the responsibility to follow the statute. In this case there is absolutely no evidence that the public convenience and advantage would be harmed, but there is evidence that the public convenience and advantage would be promoted by issuing this permit because of the distance to other liquor outlets. In any case, I believe the Board clearly abused its discretion and I would reverse and remand this case to the Circuit Court with directions to return the case to the Alcoholic Beverage Control Board for issuance of the permit in question. I am authorized to state that Judges Glaze and Clo-ninger join in this dissent.